EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Wayne Jaeschke on August 19, 2021. 
The application has been amended as follows: 

1. 	(Currently Amended) A system, comprising:
an insertion handle configured to couple to an intramedullary nail, the insertion handle including a first coupler that defines one of a recess and a corresponding projection, and one of a latch and a corresponding latch abutment surface; and
an aiming guide that includes a guide body that defines at least one alignment aperture therethrough, the aiming guide including a second coupler configured to couple the guide body to the first coupler of the insertion handle such that the at least one alignment aperture is positioned to guide an instrument towards at least one bone-anchor fixation hole of the intramedullary nail when the insertion handle is coupled to the intramedullary nail, the second coupler defining another of the recess and the corresponding projection, and another of the latch and the corresponding latch abutment surface,
wherein the first and second couplers are configured to be coupled to one another by receiving the corresponding projection in the recess and engaging the latch with the corresponding latch abutment surface,
wherein the latch includes at least one arm that is pivotably coupled to a body of a respective one of the first and second couplers,
wherein the at least one arm includes a pair of arms and the latch includes an engagement surface that extends between the pair of arms, the engagement surface configured to engage the corresponding latch abutment surface.
5.	(Canceled)
6.	(Canceled)
7. 	(Currently Amended) The system of claim [[6]]1, wherein the latch includes a pin that defines the engagement surface, the pin extending along a central axis that extends from one of the arms to the other one of the arms, and the corresponding latch abutment surface at least partially defines a locking recess that is configured receive the pin.
12. 	(Currently Amended) A system, comprising:
an insertion handle configured to couple to an intramedullary nail such that the intramedullary nail extends along a longitudinal direction;
an aiming guide that includes a guide body that defines at least one alignment aperture therethrough, the aiming guide configured to be supported by the insertion handle such that, when the insertion handle is coupled to the intramedullary nail, the aiming guide is offset from the intramedullary nail along a transverse direction and the at least one alignment aperture is positioned to guide an instrument towards at least one bone-anchor fixation hole of the intramedullary nail; and
a latch pivotally coupled to a body of one of the insertion handle and the aiming guide, the latch configured to pivot about a pivot axis that extends along a lateral direction so as to move between a disengaged position, wherein the latch does not secure the insertion handle and , 
wherein the latch includes at least one arm that is pivotably coupled to a body of a respective one of the first and second couplers, 
wherein the at least one arm includes a pair of arms and the latch includes an engagement surface that extends between the pair of arms, the engagement surface configured to engage the corresponding latch abutment surface.
15. 	(Canceled)
16.	(Canceled)
17. 	(Canceled)
18. 	(Canceled)
19.	(Canceled)
20. 	(Canceled)

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Zirkle, Jr. discloses an apparatus comprising an guide/handle 17 coupleable to an intramedullary nail 12, but fails to disclose at least an insertion handle, aiming guide, and a latch including at least one arm that is pivotably coupled to a body of a respective one of first and second couplers, wherein the at least one arm includes a pair of arms and the latch includes an engagement surface that extends between the pair of arms, the engagement surface configured to engage a corresponding latch abutment surface, as claimed. There would no obvious reason to modify the Zirkle, Jr. apparatus to satisfy a latch including at least one arm that is pivotably coupled to a body of a respective one of first and second couplers, wherein the at least one arm includes a pair of arms and the latch includes an engagement surface that extends between the pair of arms, the engagement surface configured to engage a corresponding latch abutment surface, as claimed. There would no obvious reason to modify the Ritchey et al. apparatus to satisfy these and each of Applicants' claimed limitations, as such modifications would likely render the Ritchey et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Ritchey et al. reference, which would be strongly suggestive of an application of impermissible hindsight reasoning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775